Exhibit 10.5

 

April 29, 2015

 

Vince Ippolito

 

Re:          Amended and Restated Offer of Employment by Anacor
Pharmaceuticals, Inc. (the “A&R Offer Letter”)

 

Dear Vince:

 

Pursuant to this A&R Offer Letter the parties hereto wish to clarify and amend
certain terms set forth in the original offer letter dated February 12, 2014. 
Accordingly, I am very pleased to confirm to you our offer of employment with
Anacor Pharmaceuticals, Inc. (the “Company”) as Executive Vice President and
Chief Commercial Officer, a full-time, exempt level position reporting to the
Company’s Chief Executive Officer. You will serve as an Officer of the Company
and, subject to the penultimate sentence of Section 7 hereof, will work
primarily from Scottsdale, Arizona. Subject to fulfillment of all conditions
imposed by this A&R Offer Letter, your start date shall be February 25, 2014
(your “Start Date”). In this position, you will have responsibility for all of
the Company’s commercial activity, including but not limited to: developing and
overseeing the Company’s marketing and sales functions; identifying product
placement and positioning to meet overall corporate marketing objectives; sales
and channel strategy development; and execution to meet the Company’s financial
goals. You will develop long-range strategic marketing and sales plans for the
Company’s product portfolio, and perform corporate brand management,
positioning, and risk management for the Company’s products and reputation in
the market. Responsibilities may also include business development and the
Company’s service and support functions. The terms of our offer and the benefits
currently provided by the Company are as follows:

 

1.     Your initial base salary on your Start Date will be $16,666.66 per
semi-monthly pay period, which is equivalent to $400,000.00 annually, and will
be paid per the Company’s standard payroll process and less all applicable taxes
and withholdings.

 

2.     In addition, beginning on your Start Date and contingent upon your
continued employment with the Company, you will be eligible to participate in
the Company’s bonus plan (“Bonus Plan”) under the terms and conditions of the
Bonus Plan determined in the sole discretion of the Company. Your level of
participation would be commensurate with your position within the Company. Your
current position would make you eligible for an annual target bonus of 50% of
your base salary, based on achievement of various performance objectives

 

--------------------------------------------------------------------------------


 

April 29, 2015

Vince Ippolito

Page 2

 

that may include Company and individually based objectives as established and
evaluated by the Company. Your participation in the Bonus Plan would be governed
by the terms and conditions of the Bonus Plan. Any payment made under any
Company Bonus Plan will be subject to all applicable taxes and withholdings. As
always, the Company reserves the right to modify, terminate or otherwise amend
its incentive plans from time to time as it deems necessary, as well as to use
its sole discretion in determining any awards under any Company Bonus Plan.

 

3.     As a full-time employee, beginning on your Start Date, you will be
eligible to participate in health insurance, and other employee benefit plans
established by the Company, subject to any eligibility requirements imposed by
such plans. You will also be eligible for paid time off (“PTO”) equal to four
(4) weeks or twenty (20) working days accrued per year of service, which will
accrue on a prorated basis each pay period during which you are an active
employee.

 

4.     As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions, which will be the
property of the Company. To protect the interests of the Company, you will be
required to sign the Company’s standard “Confidential Information and Invention
Assignment Agreement” as a condition of your employment. We wish to impress upon
you that we do not want you to bring with you any confidential or proprietary
material of any former employer or to violate any other obligations you may have
to any former employer.

 

5.     Following your Start Date, we will recommend to the Board of Directors of
the Company (the “Board”) that you be granted the opportunity to purchase
101,000 options of Common Stock of the Company (“Options”), under its 2010
Equity Incentive Plan, as amended, (the “Plan”) at the fair market value of the
Company’s Common Stock, as determined by the Board upon their approval of such
grant. Twenty-five percent (25%) of the Options will vest on the one year
anniversary of your Start Date, and the remaining Options will vest monthly in
equal portions over the following three years for a total vesting term of four
years. The Options will be governed by the terms and conditions of the Plan and
corresponding option agreement. Further details on the Plan and any specific
option granted to you will be provided upon approval of such grant by the
Company’s Board.

 

6.     Following your Start Date, we will further recommend to the Board that
you be granted 72,000 Restricted Stock Units (RSUs) at the fair market value of
the Company’s Common Stock, as determined by the Board upon their approval of
such grant. Twenty-five percent (25%) of the RSUs will vest on the one year

 

--------------------------------------------------------------------------------


 

April 29, 2015

Vince Ippolito

Page 3

 

anniversary of your Start Date, and the remaining RSUs will vest in three equal
portions over the following three years for a total vesting term of four years.
Please note that the RSUs will be governed by the terms and conditions of a Plan
and corresponding agreement. Further details on the Plan and any specific RSU
grant to you will be provided upon approval of such grant by the Company’s
Board.

 

7.     While we look forward to a mutually satisfying relationship, should you
decide to accept our offer, your employment is for no specific period of time
and you will be an at-will employee of the Company, which means the employment
relationship can be terminated by either you or the Company for any or no
reason, at any time, with or without notice. Any statements or representations
to the contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. This at-will provision may
only be amended in a writing signed by both you and the Company’s Chief
Executive Officer. Your participation in any stock option or benefit programs is
not to be regarded as assuring you of continuing employment for any particular
period of time. As always, the Company reserves the right to modify, delete or
otherwise amend its benefits, compensation and incentive programs from time to
time as it deems necessary in its sole discretion.  Further, the Company
expressly reserves the right, prior to any Change of Control (as defined in the
Plan) of the Company, upon reasonable advance written notice, to require the
relocation of your principal location of work to the Company’s principal
executive offices.  In connection with any such potential relocation, the
Company will provide relocation assistance to you upon mutually acceptable terms
to be agreed in writing.

 

8.     For purposes of federal immigration law, and as a requirement of
employment with the Company, within three (3) business days of your Start Date
you will need to present documentation demonstrating your identity and
eligibility to work in the United States. If you have questions about this
requirement, which applies to U.S. citizens and non-U.S. citizens alike, you may
contact Human Resources.

 

9.     This A&R Offer Letter supersedes and replaces any prior representations
or agreements, written, verbal or otherwise, between you and the Company
regarding the terms described in this letter.

 

--------------------------------------------------------------------------------


 

April 29, 2015

Vince Ippolito

Page 4

 

Please sign this A&R Offer Letter below and return one original to the Company,
Attention: Human Resources. Your signature will acknowledge that you have read
and understood and agreed to the terms and conditions of this A&R Offer Letter.
A duplicate letter is enclosed for your files. Should you have anything else
that you wish to discuss, please do not hesitate to call us.

 

We look forward to the opportunity to welcome you to the Company.

 

 

Very truly yours,

 

 

/s/ Paul Berns

 

Paul Berns

 

CEO

 

 

 

I have read and understood this A&R Offer Letter and hereby acknowledge, accept
and agree to the terms set forth above as of the date first set forth above. No
further commitments were made to me as a condition of employment.

 

 

/s/ Vince Ippolito

 

Vince Ippolito

 

 

--------------------------------------------------------------------------------